Citation Nr: 1224956	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  09-19 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for service-connected pseudofolliculitis barbae.

2.  Entitlement to an effective date earlier than March 21, 2007 for service connection for pseudofolliculitis barbae.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to August 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas that granted service connection and an initial rating of 10 percent for pseudofolliculitis.  In March 2009, the RO granted an initial 30 percent rating for his service-connected skin condition.  In May 2009, the RO proposed to reduce the rating to 10 percent.  The RO reduced the rating to 10 percent, effective October 1, 2009.  In an April 2010 supplemental statement of the case, the RO reinstated the 30 percent rating, effective for the entire pendency of the claim.  The Veteran now seeks a rating greater than 30 percent for his disability.

The Veteran testified at RO hearings in March 2009 and January 2010.  The Veteran appeared and provided testimony before the undersigned Acting Veterans Law Judge (VLJ) in June 2010.  He submitted additional evidence at his hearing as well as a waiver of RO review.  The new evidence, waiver, and a transcript of the hearing have been associated with the claims file.

In March 2011, the Board denied entitlement to a rating higher than 30 percent for the pseudofolliculitis.  However, the Veteran, pro se, appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court), and in accordance with an October 2011 Brief of the Appellee of the Secretary of Veterans Affairs, the Court determined in a March 2012 Memorandum Decision that there were insufficient reasons and bases given for the Board's denial of the Veteran's claim, vacated the Board's March 2012 decision, and remanded the claim for readjudication.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of Virtual VA records, particularly a February 2012 award letter addressing a non-service connected pension claim, notes that the Veteran is in receipt of Social Security Administration (SSA) benefits.  The records pertaining to this award are potentially relevant to the Veteran's claim on appeal and are not included in the claims file.  Thus, they should be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

With regard to the Veteran's claim for entitlement to an effective date earlier than March 21, 2007 for service connection for pseudofolliculitis barbae, the Board notes the Veteran reinstated his claim in February 2010, and the RO denied the claim in a December 2011 rating decision on the basis that the Veteran first filed his claim on March 21, 2007, and provided no evidence in response to the RO's August 2010 letter to support his contention that he originally filed his claim in 2003.  Thereafter, in January 2012, the Veteran submitted a notice of disagreement to the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.201.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is needed.  Manlincon v. West, 12 Vet. App. 238 (1999).  This issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Make arrangements to obtain records from SSA for any relevant disability benefits received, as noted in the February 2012 award letter regarding the non-service connected pension claim.  Indicate in the request that a response is required.  Notify the Veteran of any unsuccessful efforts and inform him of any further development the RO will conduct.

2.  Provide the Veteran with a statement of the case regarding the issue of entitlement to an effective date earlier than March 21, 2007 for service connection for pseudofolliculitis barbae.  Please advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

3.  Finally, readjudicate the claims on appeal.  If either of the benefits remains denied, issue the Veteran a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



